Name: Commission Regulation (EEC) No 1154/86 of 21 April 1986 laying down detailed rules regarding the stocks of cereals in Spain as at 1 March 1986
 Type: Regulation
 Subject Matter: NA;  plant product;  trade policy;  Europe;  trade
 Date Published: nan

 No L 105/22 Official Journal of the European Communities 22 . 4 . 86 COMMISSION REGULATION (EEC) No 1154/86 of 21 April 1986 laying down detailed rules regarding the stocks of cereals in Spain as at 1 March 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3770/85 of 20 December 1985 on stocks of agricultural products in Spain ('), and in particular Article 8 thereof, Whereas, in accordance with Article 86 of the Act of Accession of Spain and Portugal , any stock of products in free circulation in Spanish territory on 1 March which in quantity exceeds what may may be considered representa ­ tive of a normal carry-over stock msut be eliminated by and at the expense of Spain ; Whereas, in accordance with the second sentence of the said Article 86 , the concept of normal carry-over stock must be defined for each product on the basis of criteria and objectives particular to each common organization of the market ; Whereas stock estimates based on official records may be regarded as sufficint for the purposes of determining the quantities stored in Spain as at 1 March 1986 ; whereas, in the light of these figures, the stocks as at 1 March were abnormal only in the case of barley and durum wheat ; Whereas 55 000 tonnes of durum wheat held by the Spanish intervention agency (SENPA) were sold before 1 March 1986, at prices appreciably below the Spanish intervention prices, with a view to being exported after that date outside the Community's territory ; whereas that quantity should be regarded as an abnormal stock of durum wheat in free circulation in Spain as at 1 March 1986 ; Whereas, for reasons of sound management, provision should be made for the resale of Spain 's public stocks in accordance with the Community arrangements laid down in particular in Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for disposal of cereals held by intervention agencies (2), as last amended by Regulation (EEC) No 3826/85 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . The following stocks in free circulation in Spain as at 1 March 1986 shall be regarded as exceeding what may be considered representative of a normal carry-over stock within the meaning of Article 86 of the Act of Accession : 843 000 tonnes of barley and 55 000 tonnes of durum wheat 2. The stock of 55 000 tonnes of durum wheat referred to in paragraph 1 is the durum wheat which was sold by SENPA before 1 March 1986 for export to third countries without further processing or in the form of processed products by 31 December 1986 . Article 2 With the exception of those for 843 000 tonnes of barley and 55 000 tonnes of durum wheat, the costs relating to public stocks of cereals in Spain as at 1 March 1986 shall , on that date , be chargeable to the European Agricultural Guidance and Guarantee Fund provided the said stocks meet the requirements laid down in Articles 2 and 2a of Commission Regulation (EEC) No 1 569/77 (4). Article 3 The cost of disposing on the world market of quantities equivalent, for each cereal , to those referred to in Article 1 , and the intervention costs relating to those quantities shall , where the said quantities are part of the Spanish intervention agency's stocks as at 1 March 1986, not be chargeable to the European Agricultural Guidance and Guarantee Fund, Guarantee section . Article 4 The Spanish authorities shall notify the Commission as soon as possible of the volume of public stocks, giving the breakdown by cereal , and specifying whether or not they meet the quality requirements applicable, the cereals covered by Articles 2 and 2a of Regulation (EEC) No 1569/77 . Article 5 1 . From 1 March 1986 the public stocks which exceed what may be considered representative of a normal carry ­ over stock shall be resold in accordance with Regulation (EEC) No 1836/82, provided such stocks meet the requi ­ rements laid down in Articles 2 and 2a of Regulation (EEC) No 1569/77 . (') OJ No L 362, 31 . 12 . 1985, p . 18 . (2) OJ No L 202, 9 . 7 . 1982, p . 23 . 3) OJ No L 371 , 31 . 12 . 1985, p. 1 . (4) OJ No L 174, 14 . 7 . 1977, p. 15 . 22 . 4 . 86 Official Journal of the European Communities No L 105/23 2. From 1 March 1986 public stocks of common wheat, barley, durum wheat, rye , sorghum and maize which do not meet the requirements laid down in Articles 2 and 2a of Regulation (EEC) No 1569/77 shall be resold in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 ('). Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 .